United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE NAVY,
COMMANDER, NAVY INSTALLATIONS
COMMAND, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert Taylor, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0264
Issued: June 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 17, 2020 appellant, through counsel, filed a timely appeal from a June 11,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from OWCP’s last merit decision, dated April 10, 2019, to the filing of

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On October 25, 2018 appellant, then a 54-year-old police officer, filed a traumatic injury
claim (Form CA-1) alleging that during training on October 23, 2018 he injured his head, neck,
back, and hip area when he fell backward while performing mechanical advantage control holds
in the performance of duty. He indicated that he was unable to break his fall and fell onto
hardwood floors, hitting the back of his head. Appellant stopped work the same day. On the
reverse side of the claim form, appellant’s supervisor indicated by checking a box marked “Yes”
that appellant was injured in the performance of duty.
In an October 23, 2018 witness statement, B.F., a deputy chief, noted that while he was
conducting training he observed appellant fall and strike his head on the floor. He explained that
appellant was standing by a window and waiting on the next training evolution when he abruptly
turned around and appeared to trip. Appellant then stumbled to the floor and struck his head.
When he sat up, he alleged that he was experiencing a tingling sensation throughout his arms and
finger tips. B.F. noted that emergency services were called and appellant was then transported to
the hospital.
In a diagnostic report of even date, Dr. Bolivia Davis, a Board-certified diagnostic
radiologist, performed a computerized tomography (CT) scan of appellant’s cervical spine,
observing a straightening of the cervical lordosis which may have been secondary to muscle
spasms, as well as mild-to-moderate degenerative disc disease, uncovertebral joint hypertrophy
and spondylosis from C3-4 to C6-7 producing multilevel neural foraminal narrowing. A CT scan
of the head revealed no acute brain parenchymal abnormalities. In an October 23, 2018 x-ray scan
of appellant’s right hip, Dr. Davis noted no acute fracture or dislocation.
In a separate October 23, 2018 diagnostic report, Dr. Wei Han Fang, a Board-certified
diagnostic radiologist, performed a magnetic resonance imaging (MRI) scan of appellant’s cervical
spine, observing no obvious fractures or dislocations as well as multilevel degenerative changes.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the June 11, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

2

Appellant also submitted October 23, 2018 treatment instructions in which Dr. Jennifer
Rice, Board-certified in emergency medicine, offered care instructions related to cervical disc
herniation.
In a development letter dated October 30, 2018, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and provided a questionnaire for his completion to provide further details
regarding the circumstances of his claimed injury. OWCP also requested a narrative medical
report from appellant’s treating physician, which contained a detailed description of findings and
diagnoses, explaining how the alleged employment incident caused, contributed to, or aggravated
his medical conditions. In a separate development letter of even date, it requested that the
employing establishment provide additional information, including comments from a
knowledgeable supervisor, regarding appellant’s traumatic injury. OWCP afforded both parties
30 days to respond.
In an October 30, 2018 medical report, Dr. Steven Spitz, a Board-certified neurosurgeon,
reviewed the events of the alleged October 23, 2018 employment incident in which appellant fell
straight onto his back while training. Appellant noted the immediate onset of bilateral arm
numbness, tingling and weakness as well as neck pain. He claimed that on evaluation at the
hospital he was diagnosed with severe stenosis and myelomalacia that would require surgery. On
examination and review of diagnostic studies, Dr. Spitz diagnosed a spinal cord contusion with
subsequent myelopathy secondary to the stenosis at C3-6. He recommended that appellant
undergo surgery to treat his conditions. In a medical note of even date, Dr. Spitz explained that
appellant suffered a cervical spinal cord injury and diagnosed severe cervical spinal stenosis. He
advised that appellant would be undergoing surgery and would be unable to return to work until
he was cleared following surgery.
In an October 30, 2018 duty status report (Form CA-17), Dr. Spitz diagnosed a cervical
spinal cord injury, cervical spondylosis with myelopathy, and cervical spinal stenosis due to the
October 23, 2018 employment incident. He checked a box marked “No” to indicate his opinion
that appellant was unable to perform his regular work duties at the time.
In work capacity evaluations (OWCP-5c forms) dated October 30 and November 7, 2018,
Dr. Spitz diagnosed a cervical spinal cord injury and cervical spinal stenosis with myelopathy. He
checked a box marked “No” to indicate his opinion that appellant was not capable of performing
his usual job duties without restriction. Dr. Spitz advised that he would be unable to work for
approximately 8 to 12 weeks after he undergoes surgery.
In a November 7, 2018 attending physician’s report (Form CA-20) Dr. Spitz diagnosed a
cervical cord injury, cervical spondylosis with myelopathy and cervical stenosis due to the
October 23, 2018 employment incident. He advised that appellant would be incapacitated until
further notice.
By decision dated December 4, 2018, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between his cervical spine conditions and the accepted October 23, 2018 employment incident.

3

On December 26, 2018 appellant requested a review of the written record by a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted an October 23, 2018 medical form with an illegible signature which
recounted the events of the October 23, 2018 employment incident where he tripped, fell
backwards and hit his head while performing police drills.
In a December 21, 2018 medical report, Dr. Spitz reviewed the history of the October 23,
2018 employment incident and his subsequent evaluation of appellant’s cervical spine. He opined
that appellant “clearly suffered” an acute cord injury at work on October 23, 2018, and found that
although he had preexisting cervical spinal stenosis, the injury he suffered that day was clearly the
cause of his current symptoms. Dr. Spitz diagnosed a spinal cord contusion with subsequent
myelopathy secondary to appellant’s employment injury. He recommended that appellant undergo
surgery to avoid further injury in the future. In a medical note of even date, Dr. Spitz repeated his
findings and diagnosed severe cervical spinal stenosis. He advised that appellant was unable to
return to work as of October 30, 2018.
By decision dated April 10, 2019, OWCP’s hearing representative affirmed the
December 4, 2018 decision, as modified, finding that the factual component of fact of injury had
not been established because the evidence of record was unclear on how appellant’s injury actually
occurred and that there were discrepancies concerning the facts of the alleged injury.
On June 17, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated July 19, 2019, OWCP denied appellant’s request for an oral hearing,
finding that, since he had already received a review of the written record, he was not entitled to a
second hearing as a matter of right, “whether it is an oral hearing or a review of the written record,
on the same issue.” It exercised its discretion and further denied the request, finding that the issue
could equally be addressed with a request for reconsideration and the submission of additional
evidence.
In a January 27, 2020 statement, counsel argued that because the employing establishment
responded to neither OWCP nor his personal request for a statement on what happened during the
October 23, 2018 employment incident, appellant’s account of the events should have been
accepted. He also argued that it was impossible to find that appellant’s fall was idiopathic in nature
because there were statements in the evidence that stated that he tripped and that he did not “just
simply drop to the ground without explanation.” Counsel attached a July 23, 2019 statement
wherein he requested that OWCP obtain a statement from appellant’s supervisor in order to
understand his account of the October 23, 2018 employment incident.
On May 29, 2020 appellant, through counsel, requested reconsideration of OWCP’s
April 10, 2019 merit decision. He contended that OWCP’s hearing representative clearly
demonstrated clear and convincing evidence of error when he confused appellant’s inadequately
explained fall as an idiopathic fall. Counsel asserted that, because the employing establishment
did not respond to OWCP’s request for more information, appellant’s account of the events should
have been accepted.

4

By decision dated June 11, 2020, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.4 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.5 The one-year period for requesting reconsideration begins
on the date of the original OWCP decision, but the right to reconsideration within one year also
accompanies any subsequent merit decision on the issues, including any merit decision by the
Board.6 Timeliness is determined by the document receipt date (i.e., the “received date” in
OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).7 The Board has found
that the imposition of the one-year limitation does not constitute an abuse of the discretionary
authority granted to OWCP under section 8128(a) of FECA.8
OWCP may not deny a request for reconsideration solely because it was untimely filed.
When a request for reconsideration is untimely filed, OWCP must nevertheless undertake a limited
review to determine whether the application demonstrates clear evidence of error.9 OWCP’s
regulations and procedures provide that it will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP.10
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.11 The Board
notes that clear evidence of error is intended to represent a difficult standard.12 Evidence that does
not raise a substantial question concerning the correctness of OWCP’s decision is insufficient to
demonstrate clear evidence of error.13 It is not enough merely to establish that the evidence could
4

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
5

20 C.F.R. § 10.607(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

7

Id. at Chapter 2.1602.4(b) (February 2016).

8

See R.L., Docket No. 18-0496 (issued January 9, 2019).

9

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

10

Id. at § 10.607(b); supra note 7 at Chapter 2.1602.5(a) (February 2016).

11

G.G., supra note 9.

12

M.P., Docket No. 19-0200 (issued June 14, 2019); supra note 8.

13

E.B., Docket No. 18-1091 (issued December 28, 2018).

5

be construed so as to produce a contrary conclusion.14 This entails a limited review by OWCP of
the evidence previously of record and whether the new evidence demonstrates clear error on the
part of OWCP.15 In this regard, the Board will limit its focus to a review of how the newly
submitted evidence bears on the prior evidence of record.16 The Board makes an independent
determination as to whether a claimant has demonstrated clear evidence of error on the part of
OWCP.17
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed.
A request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.18 As appellant did not request reconsideration until May 29,
2020, more than one year after the issuance of OWCP’s April 10, 2019 merit decision, it was
untimely filed. Consequently, he must demonstrate clear evidence of error by OWCP in its
April 10, 2019 decision.19
The Board further finds, however, that the evidence submitted in support of appellant’s
untimely request for reconsideration raises a substantial question as to the correctness of OWCP’s
April 10, 2019 merit decision and is sufficient to demonstrate clear evidence of error.20
In its April 10, 2019 decision, OWCP found that the factual evidence was insufficient to
establish that the October 23, 2018 employment incident occurred as alleged, noting that the record
was unclear as to how appellant’s injury actually occurred. On reconsideration, counsel argued
that the evidence of record was sufficient to establish the factual component of fact of injury,
reasoning that appellant’s Form CA-1 and accompanying medical records consistently note that
he was performing police drills when he stumbled and fell backwards. Counsel asserted that,
because the employing establishment did not respond to OWCP’s request for more information,
appellant’s account of the events should have been accepted.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter.21 While the claimant has the responsibility to establish entitlement to compensation,
14

J.W., Docket No. 18-0703 (issued November 14, 2018).

15

P.L., Docket No. 18-0813 (issued November 20, 2018).

16

A.F., 59 ECAB 714 (2008); D.G., 59 ECAB 455 (2008).

17

W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y., Docket No. 18-0693 (issued December 7, 2018).

18

20 C.F.R. § 10.607(a).

19

Id. at § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

20

See S.M., Docket No. 18-1499 (issued February 5, 2020) (OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation, if the claimant’s request for reconsideration shows clear evidence of
error on the part of OWCP).
21

M.T., Docket No. 19-0373 (issued August 22, 2019); B.A., Docket No. 17-1360 (issued January 10, 2018).

6

OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.22 The Board has further held that an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.23 As appellant’s Form CA-1 and accompanying medical
records consistently described the alleged incident and the employing establishment did not
respond to OWCP’s October 30, 2018 development letter, the April 10, 2019 decision’s finding
that appellant had not established the factual component of fact of injury was in error.
The Board thus finds that appellant has raised a substantial question as to the correctness
of the April 10, 2019 merit decision. As such, OWCP abused its discretion in failing to reopen his
claim for further merit review.24 The Board will reverse OWCP’s June 11, 2020 decision and
remand the case for an appropriate decision on the merits of appellant’s claim.
CONCLUSION
The Board finds that appellant has demonstrated clear evidence of error in OWCP’s
April 10, 2019 merit decision and, thus, OWCP improperly denied his request for reconsideration
of the merits of his claim.

22

See C.T., Docket No. 20-0043 (issued April 30, 2021); Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
23

A.B., Docket No. 20-1597 (issued April 30, 2021); M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58
ECAB 464, 466-67 (2007).
24

See, e.g., A.B., Docket No. 10-1070 (issued March 8, 2011).

7

ORDER
IT IS HEREBY ORDERED THAT the June 11, 2020 decision of the Office of Workers’
Compensation Programs is reversed and this case is remanded for further proceedings consistent
with this decision of the Board.
Issued: June 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

